The motion to set aside the verdict as excessive should have been granted, or an order for a remittitur of $4,000 entered. Inasmuch as I am of opinion that the majority of the court are under a misapprehension as to the terms and extent of the libels charged, I quote them entire:
"THE ELORE SPORTS GET BEATEN UP AND KICKED OUT.
"The Disturbing, Trouble-seeking Figureheads Fail Shamefully at the Szechenyi Meeting of the Civic Club.
"Those irreconcilable troublemakers who for many years have kept the Hungarian community of Bridgeport in constant fear, failed shamefully on Sunday afternoon and received such a bitter lesson that they will not forget it very soon; the patience of the Hungarian community, and the bitterness which had been stored up in their hearts broke and mighty blows and kicks ended out, but every one of them fell upon the place which had long deserved it.
"The first interruption took place when Szechenyi started his speech on Sunday afternoon. Some New York sport by the name of Mautner cut into his speech and a moment later he was being thrown out of the *Page 456 
place. The patriotic Hungarians rose up and carried him out, beating him and it was only the interference of the police which saved him from being lynched. Then the police arrested the young man.
"A few minutes later the New York Elore crowd again tried to disturb, but this time they were helped by their Bridgeport Coharts, John Gomdos, James Monczport and the rest, but they paid very bitterly for this because the patriotic public and audience became even more aggravated and speedily chased the whole crowd out of the hall with their blows, so that both the New Yorkers, and Gomdos and Monczport received a severe beating from the strong Hungarian fists. We regret this occurrence but we knew that sooner or later it would come.
"For years we have been giving notice that ideals cannot be successfully fostered by the use of mudslaying slander. Every man has a right to follow and to uphold his own convictions and ideals, but he must do it decently and with proper respect for a contrary opinion and in a manly and courteous manner.
"But the Elore crowd did not do this.
"The Bridgeport Hungarian community has for many years endured patiently the abuse of their religious convictions, the slander of their church and society officers, and the attempt to place upon their necks, one or two figure heads who would have control of all their affairs, because they (The Elore crowd) wanted the whole Hungarian community to dance to the tune which they whistled.
"Such a senseless policy is always self-destructive and that is all they have been in Bridgeport on this occasion. These stupid people chose Szechenyi as the object of their attack, Szechenyi, whom the entire Hungarian community knows that he and his wife have been a veritable benefactor to the Hungarians in their *Page 457 
misery. It is sufficient to mention merely the episode of the loveship. The long stored up bitterness had burst forth at last and we believe that it will bring the Elore crowd to their senses. If it does not, we fear that there will be a continuation of the same occurrences."
On May 4th, 1923, plaintiff made demand in writing upon the defendant editor of "The Bridgeport" that the statement published in the issue of this paper of May 2d be retracted. No other demand for a retraction was ever made upon the corporation publishing this paper. On May 26th following, defendants published the following: "We shall whisper to the ear of the Testveriseg — but don't tell anyone about it! that it is true little Mr. Monczport really got it. And what's more, for a greater glory, he got it from the women when he was offending the Hungarians and, also it was a skirt that saved him from the more serious blows." On June 13th following, in response to a further demand for a retraction, defendants published a retraction of the libel so far as it related to plaintiff in its issue of May 4th, but reiterated the libel of May 26th: "But when James Monczport was starting out, after the meeting was over, he made while yet in the hall an offensive remark concerning Hungarians of patriotic feelings; at this, women that were near him fell upon him and in front of Rakoczi Hall gave him a good scolding and even hurt him." Assuming that both statements are libels, the defendants are responsible for both libels, which amount to this. The first charges that at a public meeting of Hungarians at which Count Szechenyi spoke, the New York Elore crowd again tried to disturb the meeting, and this time they were helped by Monczport, and all were chased by the patriotic audience from the hall with their blows, and he received a severe beating *Page 458 
from strong Hungarian fists. The second charges that as he was leaving the hall he made an offensive remark concerning Hungarians of patriotic feelings, and thereupon the women near him gave him a good scolding and even hurt him.
Plaintiff claims, and the majority find from the evidence, that defendant meant by these libels that the plaintiff was a trouble-maker; had endeavored to disrupt a public gathering; had wilfully interrupted an assembly of people who had met for a lawful purpose; had committed a breach of the peace and had urged others to likewise violate the law. The greater part of the libelous article of May 4th has no relation to the plaintiff. The libels cannot, we think, be held, so far as they relate to plaintiff, to mean that defendants meant that the plaintiff was a trouble-maker, or meant that he had urged others to commit a breach of the peace at this meeting. Nor does the evidence justify the attaching of these meanings to him. The libels upon plaintiff were unwarranted attacks upon a man of good character. They caused him no pecuniary damage. Neither his physical nor mental health was impaired by them. No injury to his social position was shown. The proof of special damage was limited at most to the loss of one policy amounting to $20. His earnings from his business have not decreased. The jury were entitled to award exemplary damages for the expenses of the litigation less the recoverable costs. No evidence was offered as to these. The case was a short one. The maximum allowance for these expenses could not exceed $300. Aside from these the general damages are by the evidence confined to plaintiff's damaged reputation, his injured feelings, and the humiliation, insult and disgrace to which he was subjected by the defendants' false charges. So that for the general damages, exclusive of the exemplary *Page 459 
damages, the jury assessed substantially the sum of $4,700. These general damages could only be awarded for compensation and not as punishment to defendants. The libel was not of an atrocious or serious character. No judgment for a substantial sum for a libel appears in our reports where the libel was not more reprehensible than in this case. Its reiteration was its chiefest wrong.
The sum awarded for general damage was perversely excessive. The trial judge so thought, for he says in his memorandum on the motion to set aside the verdict: "The situation developed and the personalities of the leading characters might naturally arouse a desire to award damages which would be punitive — in the usual, not the legal, sense — rather than compensatory. In fact, I must confess to the same feeling and would gladly uphold the verdict, if I might properly do so, for a larger sum than the largest which I consider the jury might reasonably have reached upon the evidence." And thereupon the court directed that the verdict be set aside as excessive, unless the plaintiff should, within two weeks, file a remittitur in the amount of $2,500. The result was to leave the damages at $2,500; $300 of this was for exemplary damages, the remainder, $2,200, exclusive of the $20 special damages, must have been compensation for such remaining general damage as had been proved. All the damages which could be awarded in this case were compensatory. Exemplary damages with us are in reality indemnification for the injury, and a part of the general or compensatory damages. Craney v. Donovan, 92 Conn. 236,102 A. 640. The damages assessed in this case by the jury exceed any allowed for general damages in our reports. In Hassett v. Carroll, 85 Conn. 23,81 A. 1013, the damages allowed to stand on remittitur were the same as those permitted to stand in this case. *Page 460 
But a reading of the libel in the Hassett case will disclose that it was a most venomous and atrocious attack by a priest of the Roman Catholic church upon one of his parishioners and a public official, repeated at each of three masses on a Sunday. Between that libel and this there is no comparison. The general damage to a Catholic through such an attack by a Catholic priest could not help but be large and we so recognized. We there took into consideration not only the language used, but the time, place, manner and other circumstances attending the preparation and publication of the defamatory matter.
The damages awarded the plaintiff were grossly excessive, and those permitted by the trial court to stand are also greatly excessive. The trial court ought either to have granted a new trial or ordered a remittitur
very much larger than it did. In a case of this character, the court ought to make due allowance for the excitable nature of the parties engaged in this controversy. The award, $2,500, for such a libel is oppressive in the extreme to this editor, as well as to this semi-weekly newspaper of a circulation of five thousand. The jury, quite obviously, failed to understand that the general damages must be compensatory and not punitive. I am of the opinion that justice will be best served by granting a new trial. *Page 461